DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Mark Weichselbaum on 3/10/2021.  The application has been amended as follows: 

1.	A data transmission method, comprising:
repeatedly transmitting domestic data in data messages from a transceiver of a data source to a memory via a transmission channel with stochastic interference in at least one of the ISM and/or SRD bands with an instantaneous channel assignment which is not known a priori and which varies;
determining in a comparator a packet error rate for the data messages received over a time period;
wherein a current packet error rate is determined for the current transmission circumstances;

whereas the interference is caused by superimposition with other signals in the channel; and 

whereas a number of repetitions for future transmissions via the transmission channel are calculated as a function of a desired packet error rate, a current packet error rate, and the number of currently transmitted messages, whereas the number of repetitions are stored in the comparator, and whereas the number of repetitions is transmitted to the transceiver of the data source


11.	A device for repeatedly transmitting domestic data via a transmission channel, the device comprising:

a memory having a transceiver and a comparator, said transceiver receiving the data messages via the transmission channel, and said comparator being configured to determine a packet error rate;
wherein the current packet error rate is determined for the current transmission circumstances;

whereas a number of future repeated transmissions via the transmission channel are calculated as a function of a desired packet error rate, the current packet error rate, and the number of currently transmitted messages, whereas the number of future repeated transmissions are stored in the comparator, and whereas the number of future repeated transmissions is transmitted to the transceiver of the data source; and
whereas the interference is caused by superimposition with other signals in the channel and said transceiver of said memory is configured to transmit the number of future repeated transmissions to said transceiver of said data source



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art of record teach or fairly suggest that a number of repetitions for future transmissions via the transmission channel are calculated as a function of a desired packet error rate, a current packet error rate, and the number of currently transmitted messages; the number of repetitions are stored in the comparator; and the number of repetitions is transmitted to the transceiver of the data source, in addition to each and every other limitation of claim 1.  Claim 11 is allowable for analogous reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE N NGUYEN whose telephone number is (571)272-7214.  The examiner can normally be reached on M-F 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVE N NGUYEN/           Primary Examiner, Art Unit 2111